                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


    David Banks,                                                  C/A No. 0:17-3191-JFA


                                     Plaintiff,

    v.
                                                                          ORDER
    Phillip A. Hall; Bert Lilly; Michael Melton;
    and L. Bauer,


                                     Defendants.


I.        INTRODUCTION

          David Banks (“Plaintiff”), proceeding pro se, 1 filed this civil action on November 27, 2017

against Defendants Phillip A. Hall, Bert Lilly, Michael Melton, and L. Bauer (“Defendants”)

pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights. (ECF No. 1). In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this case was

referred to a Magistrate Judge for Review. (ECF No. 8 at 1). Thereafter, Defendants filed a motion

for summary judgment (“Motion”) (ECF No. 36) and Plaintiff filed a Response (ECF No. 39).

          The Magistrate Judge assigned to this action 2 prepared a thorough Report and

Recommendation (“Report”) and opines that Defendants’ Motion should be granted and Plaintiff’s


1
  “Pro se complaints and pleadings, however inartfully pleaded, must be liberally construed and
held to less stringent standards than formal pleadings drafted by lawyers.” Ally v. Yadkin Cty.
Sheriff Dept., 698 F. App’x 141, 142 (4th Cir. 2017) (citing Erickson v. Pardus, 551 U.S. 89, 94
(2007)).
2
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
recommendation has no presumptive weight, and the responsibility to make a final determination
remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making
a de novo determination of those portions of the Report and Recommendation to which specific
Complaint should be dismissed with prejudice (ECF No. 43 at 12). The Report sets forth, in detail,

the relevant facts and standards of law on this matter, and this Court incorporates those facts and

standards without a recitation. (ECF No. 43). The Magistrate Judge required Plaintiff to file

objections by March 19, 2019 (ECF No. 43 at 13) and Plaintiff failed to do so. Accordingly, this

matter is ripe for review.

II.    DISCUSSION

       A district court is required to conduct only a de novo review of the specific portions of the

Magistrate Judge’s report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Va. Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). Thus, the Court

must only review those portions of the Report to which Plaintiff has made a specific written

objection. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005). In the

absence of specific objections to portions of the Magistrate Judge’s Report, this Court is not

required to give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983).

       Here, Plaintiff did not timely file objections to the Report. The Magistrate Judge allowed

Plaintiff ample time to respond to the Report and Plaintiff failed to do so. Without specific

objections to the Report, this Court may adopt the Report without explanation.

III.   CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report (ECF No. 43).



objection is made, and the Court may accept, reject, or modify, in whole or in part, the
recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge with
instructions. See 28 U.S.C. § 636(b)(1).
Therefore, Defendants’ Motion (ECF No. 36) is granted and Plaintiff’s Complaint (ECF No. 1) is

dismissed with prejudice.


       IT IS SO ORDERED.


       July 29, 2019                                     Joseph F. Anderson, Jr.
       Columbia, South Carolina                          United States District Judge
